IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER CRUZ                    NOT FINAL UNTIL TIME EXPIRES TO
WALLEY,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-2334
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 7, 2017.

An appeal from the Circuit Court for Washington County.
Colby Peel, Judge.

Carlos J. Martinez, Public Defender, Shannon M Hemmendinger, Assistant Public
Defender, Miami-Dade, for Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.